Exhibit 10.5
LEAR CORPORATION
2009 LONG-TERM STOCK INCENTIVE PLAN
FORM OF PERFORMANCE UNIT TERMS AND CONDITIONS
     1. DEFINITIONS. Any term capitalized herein, but not defined, shall have
the meaning set forth in the Lear Corporation 2009 Long-Term Stock Incentive
Plan (the “Plan”).
     2. GRANT. In accordance with the terms of the Plan, the Company hereby
grants to the Participant identified above a Performance Unit Award (in the
amount set forth in Section 6 hereof) subject to the terms and conditions set
forth herein (the “Terms”). Each Performance Unit shall have a notional value of
$70.00, provided, however, that no amounts will be paid or payable hereunder
unless the Participant earns Performance Units pursuant to Section 5 hereof.
     3. PERFORMANCE PERIOD AND SUB-PERIODS. The Performance Period for this
Award shall be:
The three-year period commencing on January 1, 2010 and ending on December 31,
2012. The Performance Period shall be divided into three sub-periods (each a
“Performance Sub-Period”), each commencing on January 1, 2010 and ending on
December 31, 2010, December 31, 2011, and December 31, 2012, respectively.
4. PERFORMANCE MEASURE. The performance measure shall be:
Adjusted Return on Invested Capital (“ROIC”) for the 2010 Performance
Sub-Period. This performance measure is the Company’s adjusted return on
invested capital based on adjusted operating income for the 2010 fiscal year or
as otherwise approved by the Compensation Committee.
The performance measure(s) for the 2010-2011 and 2010-2012 Performance
Sub-Periods will be determined by the Compensation Committee in its discretion.
5. PERFORMANCE GOALS.

                  Period Level   2010   2010-2011   2010-2012
Maximum
  [ROIC goal]   [TBD]   [TBD]
Target
  [ROIC goal]   [TBD]   [TBD]
Threshold
  [ROIC goal]   [TBD]   [TBD]

 



--------------------------------------------------------------------------------



 



6. PERFORMANCE UNITS.
          a. The number of Performance Units earned by a Participant during each
Performance Sub-Period shall be as follows:

                  Number of Performance Units Performance At   2010 (25%)  
2010-2011 (25%)   2010-2012 (50%)
Maximum (200% of Target)
           
Target
           
Threshold (50% of Target)
           

          b. The Company’s actual performance for the Performance Sub-Periods
that span more than one year will be determined by calculating the average of
the actual performance for the years in the Performance Sub-Period, as
applicable.
          c. In the event that the Company’s actual performance does not meet
threshold, Performance Units shall not be earned.
          d. If the Company’s actual performance is between “threshold” and
“target,” the Performance Units earned shall equal the Performance Units for
threshold plus the number of Performance Units determined under the following
formula:

                 
 
  (TAS - TS)   x   AP - TP
 
TAP - TP    

     TAS =       The Performance Units for target.
     TS =       The Performance Units for threshold.
     AP =       The Company’s actual performance.
     TP =       The threshold performance goal.
     TAP =       The target performance goal.
          e. If the Company’s actual performance is between “target” and
“maximum,” the Performance Units earned shall equal the Performance Units for
target plus the number of Performance Units determined under the following
formula:

                 
 
  (MS - TAS)   x   AP - TAP
 
MP - TAP    

     MS =       The Performance Units for maximum.
     TAS =       The Performance Units for target.

2



--------------------------------------------------------------------------------



 



     AP =       The Company’s actual performance.
     TAP =       The target performance goal.
     MP =       The maximum performance goal.
          f. If the Company’s actual performance exceeds “maximum,” the
Performance Units earned shall equal the Performance Units for maximum.
     7. TIMING AND FORM OF PAYOUT. Except as hereinafter provided, after the end
of each Performance Sub-Period, the Participant shall be entitled to receive a
dollar amount equal to the product of (i) the value per Performance Unit of
$70.00 multiplied by (ii) his or her total number of Performance Units for the
Performance Sub-Period determined under Sections 5 and 6. Payment of such amount
shall be made in the calendar year next following the end of the Performance
Sub-Period, as soon as administratively feasible after the ROIC or other
performance measure result is approved by the Compensation Committee, but in no
event later than December 31 of that year.
     8. TERMINATION OF EMPLOYMENT DUE TO END OF SERVICE, DEATH, DISABILITY, BY
THE COMPANY WITHOUT CAUSE, OR BY THE PARTICIPANT FOR GOOD REASON. If a
Participant ceases to be an employee prior to the end of a Performance
Sub-Period by reason of End of Service, death, Disability, termination by the
Company for any reason other than Cause, or, for a Participant who is a party to
an employment or severance agreement with the Company, termination by the
Participant for Good Reason (as defined in the Participant’s employment or
severance agreement, as applicable), the Participant (or in the case of the
Participant’s death, the Participant’s beneficiary) shall be entitled to receive
a cash amount equal the product of (i) the value per Performance Unit of $70.00
multiplied by (ii) the number of Performance Units the Participant would have
been entitled to under Section 6 if he or she had remained employed until the
last day of each such Performance Sub-Period multiplied by a fraction, the
numerator of which shall be the number of full calendar months during the period
of January 1, 2010 through the date the Participant’s employment terminated and
the denominator of which shall be the total number of months in each such
Performance Sub-Period. The payment of such amount shall be made in the calendar
year next following the end of each such Performance Sub-Period, as soon as
administratively feasible after the ROIC or other performance measure result is
approved by the Compensation Committee, but in no event later than December 31
of that year. For each Participant who is a party to an employment or severance
agreement with the Company, for purposes of this Section 8, the term
“Disability” shall mean “Incapacity” as defined in such Participant’s employment
or severance agreement, as applicable. “End of Service” shall mean the date of a
Participant’s retirement after attaining age 55 and completing ten years of
service.
          Any distribution made with respect to a Participant who has died shall
be paid to the beneficiary designated by the Participant pursuant to Article 11
of the Plan to receive amounts payable under this Award. If the Participant’s
beneficiary predeceases the Participant or no beneficiary has been properly
designated, distribution of any amounts payable to the Participant under this
Award shall be made to the Participant’s surviving spouse and if none, to the
Participant’s estate.

3



--------------------------------------------------------------------------------



 



     9. TERMINATION OF EMPLOYMENT FOR ANY OTHER REASON. Except as provided in
Section 8, the Participant must be an employee of the Company and/or an
Affiliate continuously from the date of this Award until the last day of the
Performance Sub-Period to be entitled to receive any amounts with respect to any
Performance Units he or she may have earned hereunder.
     10. ASSIGNMENT AND TRANSFERS. The rights and interests of the Participant
under this Award may not be assigned, encumbered or transferred except, in the
event of the death of the Participant, by will or the laws of descent and
distribution.
     11. WITHHOLDING TAX. The Company and any Affiliate shall have the right to
retain any amounts that are distributable to the Participant hereunder to the
extent necessary to satisfy the minimum required withholding taxes, whether
federal, state or local, triggered by the payment of any amounts under this
Award.
     12. NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall
not in any way affect the right or power of the Company to make adjustments,
reclassification, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.
     13. PLAN AND TERMS NOT A CONTRACT OF EMPLOYMENT. Neither the Plan nor these
Terms is or are a contract of employment, and no terms of employment of the
Participant shall be affected in any way by the Plan, these Terms or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor these Terms shall be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor shall it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.
     14. NOTICE. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice shall be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, Southfield, Michigan, 48033, Attention: General Counsel and, in
the case of the Participant, to its address set forth on the signature page
hereto or, in each case, to such other address as may be designated in a notice
given in accordance with this Section.
     15. GOVERNING LAW. These Terms shall be construed and enforced in
accordance with, and governed by, the laws of the State of Michigan, determined
without regard to its conflict of law rules.
     16. PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of these
Terms conflict with the terms of the Plan document, the Plan document shall
control.

4